DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, drawn to a video decoding method wherein the split shape information indicates one of a vertical binary split, tri split, horizontal binary split, tri split, and a quad split.
Group II, claim(s) 3, drawn to a video decoding method for determining whether to obtain the encoding order according a size and a split shape.
III, claim(s) 4, drawn to a video decoding method for determining a most probable mode list used for intra prediction according to the distance from the center of the lower block.
Group IV, claim(s) 5, drawn to a video decoding method for determining a range of intra prediction direction according to whether adjacent blocks of the lower block are decoded.
Group V, claim(s) 6, drawn to a video decoding method by obtaining forward reference samples in the prediction direction and reverse reference samples in a direction opposite to the prediction direction.
Group VI, claim(s) 7, drawn to a video decoding method for selecting reference samples used for intra prediction of the lower block from forward and reversed samples according to the decoding order.
Group VII, claim(s) 8, drawn to a video decoding method for generating non-reconstructed region by linearly interpolating two reconstructed region reference samples.
Group VIII, claim(s) 9, drawn to a video decoding method wherein the lower block is predicted based on a left reference sample and right reference sample obtained from the left block and the right block.
Group IX, claim(s) 10, drawn to a video decoding method for deblocking filtering samples located at a boundary of the decoded lower blocks according to whether adjacent samples of the decoded lower blocks are decoded.

Group XI, claim(s) 12, drawn to a video decoding method for filtering the decoded lower blocks by using an adaptive offset filter determined according to the decoding order.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI lack unity of invention because the groups do not share the same or corresponding technical feature.  In particular, the special technical feature of the Group I invention is the particular split shape information claimed therein while the special technical feature of the Group II invention is the particular encoding order according to size claimed therein.  Similarly, the special technical features listed above are unique to each group.  Since the special technical feature of the Group I invention is not present in any of the other Groups II-XI claims and the special technical feature of the Group II invention is not present in the Group I or any of the Group III-XI claims, etc., and vice versa, unity of invention is lacking.
A telephone call was made to Mr. Derek Kim on 8/5/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419